Citation Nr: 1116824	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for esophagitis, to include as due to lead exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and July 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's July 2002 claim for entitlement to service connection for esophagitis, to include as due to lead exposure.

In February 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

In February 2007, the Board denied the Veteran's claims for entitlement to service connection for a nervous system disorder and a circulatory disorder.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's denials of service connection, and remand the issues for further development.  That motion was granted by the Court in March 2008, and the case was returned to the Board for further consideration.  In September 2008, the Board remanded this case for additional development, in compliance with the Court's decision.  The case was returned to the Board for further appellate consideration.

In February 2010, the Board denied service connection for nervous system and circulatory disorders and remanded the issues of service connection for hypertension and esophagitis to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The Board notes that the issue of entitlement to service connection for hypertension, which the Board remanded in February 2010, was granted by the RO in a February 2011 rating decision.  Consequently, that issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)


FINDING OF FACT

Esophagitis is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein.


CONCLUSION OF LAW

Esophagitis was not incurred in or aggravated by active service, including by exposure to red lead therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated November 2002, March 2003, October 2004, and February 2007, provided to the Veteran before the December 2002 rating decision, the July 2003 rating decision, the December 2004 statement of the case, and the February 2010 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in February 2007.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in February 2007, the RO readjudicated the claim in a supplemental statement of the case in February 2010.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in February 2007, instructed the AOJ to ask NPRC to verify whether the Veteran was exposed to lead paint during service, and to provide his service personnel file.  The AOJ requested this information from NPRC in February 2007, and NPRC provided it in April 2007.

Additionally, in both February 2007 and February 2010, the Board instructed the AOJ to provide the Veteran with an examination of his claimed esophagitis, including whether it may be related to lead exposure.  The AOJ obtained this examination in September 2010.  Therefore, the Board finds that the AOJ has complied with those instructions.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, and VA treatment records have been obtained.  The Veteran reported at his February 2006 Board hearing that all of his treatment has been provided by VA.  Id. at pp. 9, 15.  The Veteran was afforded the opportunity to present testimony at a hearing on appeal before the undersigned Veterans Law Judge.

The Board has also obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Esophagitis, to include as due to Lead Exposure

The Veteran's service treatment records include a July 1972 Report of Medical History in which the Veteran did not report any history of esophagitis, and a July 1972 Report of Medical Examination in which a clinician found that the Veteran's health was normal.  In his October 1974 Report of Medical Examination, a clinician again found that the Veteran's health was normal in pertinent part.  The Veteran's service treatment records contain no evidence of any complaints, diagnoses, or treatment of esophagitis or any other related abnormalities.

After service, VA provided the Veteran with a general medical compensation and pension (C&P) examination in September 1998.  The examiner neither found nor diagnosed esophagitis or any other abnormalities of the esophagus.

In April 1999, a VA physician performed an endoscopic with biopsy on the Veteran.  The VA physician diagnosed the Veteran with exudative distal esophagitis.

In June 2002, a VA Registered Nurse (RN) Certified Specialist (CS) Family Nurse Practitioner (FNP) wrote that "I am not versed extensively enough in lead poisoning to make a formal statement that your bone problems are related to that....I [also] cannot justify that asbestos or red lead have caused gastric problems.  I have added a progress note to your chart suggesting further investigation of your arthritis and gastritis as possibly being related to toxic exposure, through the Compensation and Disability (C&P) process."  In July 2002, the VA RN CS FNP noted that the Veteran had expressed concern about whether his disorders were caused by exposure to heavy asbestos and red lead during service.  The VA RN CS FNP noted that an endoscopy of the Veteran showed esophagitis and gastritis, "but the connection is uncertain clinically."  In December 2002, the VA RN CS FNP noted the Veteran's report of exposure to red lead, and wrote that it "would be difficult to say he does NOT have symptoms, and would be difficult to separate from arthritic and diabetic changes."

In his September 2003 notice of disagreement, the Veteran asserted that "my medical provider at the...VAMC [VA Medical Center]...feels that my medical problems [were] cause[d] by red lead exposure."

The Veteran provided testimony before the Board in February 2006.  He stated that he had no stomach conditions prior to service.  Id. at p. 6.  The Veteran reported that he was exposed to red lead in service while decommissioning a ship, which involved chipping paint and asbestos, and reapplying red lead, without the use of any protective gear.  Id. at pp. 6-7.  He noted that he did not have any symptoms or problems at all, other than a cold or flu, while performing the duties of decommissioning the ship.  Id. at p. 10.  He stated that he began experiencing poor health about 10 years after working on decommissioning the ship.  Id. at p. 8.  The Veteran stated that he has ulcers on his esophagus, although he also reported that he has never been diagnosed with ulcers.  Id. at pp. 3, 15.  The Veteran asserted that someone at VA had told him that his symptoms were due to red lead.  Id. at p. 11.

The Veteran also stated that he receives SSA benefits for his claimed disorders, which include esophagitis; however, he subsequently corrected this statement by indicating that his SSA benefits are "mostly based on my spine."  Id. at pp. 13-14.  The Veteran's SSA records show that he receives benefits for discogenic and degenerative disorders of back, and for mood disorders.

In November 2008, the Veteran wrote that he had been exposed to red lead during service.  He also submitted three letters from relatives to the effect that his health had worsened after his return from service.

VA provided the Veteran with a C&P examination in September 2010.  The examiner reviewed the Veteran's claims file.  The Veteran reported feeling pain in his right upper quadrant more than one year ago, which had been constant, severe, sharp, and stabbing.  The pain had stopped over a year ago.  The VA examiner noted that the Veteran had no history of esophageal trauma.  It was further pointed out that the Veteran had been diagnosed with a hiatal hernia approximately 10 years earlier at a VA medical center and it was during this time he was also diagnosed with esophagitis.  The VA examiner opined that he "was unable to find any documentation or research that would link esophagitis with exposure to lead.  Therefore it is not likely that the Veteran's history of esophagitis is secondary to lead exposure suffered during the Veteran's active duty service."

The Board finds that the Veteran is competent to report that he felt constant, severe, sharp, and stabbing pain in his right upper quadrant from 10 years after service until more than one year ago.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's reports of experiencing pain beginning 10 years after service are credible.

However, although the Veteran is competent to report experiencing pain 10 years after service, neither he nor his aforementioned relatives are competent to render an opinion as to the impact of his in-service exposure to red lead on his esophagitis, absent evidence showing medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

The Veteran's assertion that someone at VA had told him that his symptoms were due to red lead cannot support a grant of service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Additionally, his VA treatment records show that his treating VA clinician was "not versed extensively enough in lead poisoning to make a formal statement" thereon, and there are no etiological opinions linking the Veteran's esophagitis symptoms to his exposure to red lead in service.

The Board finds that the Veteran's September 2010 VA examination is adequate.  The VA examiner considered the Veteran's claims file in his reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the September 2010 VA examiner is so qualified, his medical opinions constitute competent medical evidence.

Furthermore, the Veteran's own determinations about the etiology of his claimed esophagitis in service are outweighed by the more probative findings of the September 2010 VA examiner, because his determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the evidence establishes that neither esophagitis nor its symptoms manifested during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for esophagitis; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.




ORDER

Service connection for esophagitis, to include as due to lead exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


